Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Feigin on 26 April 26, 2022.
The application is amended by the examiner as follows:
Claim 10, line 2 – replace word "in" with "is" to read … said outer handle is substantially …
Claim 11, 
line 4 - replace "push-button lock" with "push-button" 
line 17 - replace "said door" with “a door” 
line 19 - replace "collar" with "hollow cylinder"
line 20 to 22 - replace three occurrences of "locking button" with "push-button"
line 20 - replace "said direction" with "a direction” 
line 23 - replace "a door" with "said door" 
Claim 13, line 3 – replace "said door" with “a door”

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the door handle as claimed in independent claims 1 or 11 of the instant application. The examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight.
In regard to claim 1 and 11, the prior art of record discloses door handles relevant to the claimed invention, but fails to teach each and every limitation of the claims. The prior art does not teach a door handle having a locking button at the end of an elongated stem with a pin extending perpendicular to a direction said push button moves wherein depressing the locking button a pin moves in a channel including a first (majority per claim 11) and second (minority per claim 11) section as claimed and specifically causes said push button to have simultaneous rotation and be pressed inwards, relative to a door situated between an outer section and an inner section wherein a pin. One of ordinary skill in the art would not find it obvious to modify the door handles of the prior art to be structured and to function as claimed in the instant application without the use of impermissible hindsight and/or destroying the references. Therefore, the prior art of record does not disclose the door handle of claims 1 or 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        Tuesday, April 26, 2022
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675